Citation Nr: 0008528	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
bilateral hearing loss as not well grounded.  Thereafter, the 
RO granted service connection for hearing loss of the right 
ear in May 1999.  In view of the foregoing, the issue of 
service connection for right ear hearing loss has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The veteran provided testimony at personal hearings conducted 
before the RO in December 1998, and before the undersigned 
Board Member in February 2000.  Transcripts of both hearings 
are of record.

It is noted that additional claims were denied by the RO in 
the February 1998 rating decision.  However, the veteran's 
Notice of Disagreement and Substantive Appeal only addressed 
the hearing loss claim.  Accordingly, this is the only issue 
over which the Board has jurisdiction.  

At both of his personal hearings, the veteran reported that 
he had ringing in his ears during service.  Thus, it appears 
that the veteran is claiming that he has tinnitus as a result 
of his active service.  Since this issue was not developed 
below, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
period of active duty.

2.  An August 1997 VA audiological examination diagnosed the 
veteran as having sensorineural hearing loss of the right 
ear, and mixed hearing loss of the left ear.

3.  A December 1998 private medical opinion is on file which 
relates the veteran's hearing loss of both ears to the 
acoustic trauma he experienced while on active duty.  No 
competent medical evidence is on file which refutes that 
opinion.  


CONCLUSION OF LAW

The veteran's hearing loss of the left ear was incurred in or 
aggravated by his period of active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was found to have no ear, nose, or 
throat abnormalities on his October 1942 induction 
examination.  His hearing was found to be 20/20 bilaterally 
on voice testing.  The service medical records show no 
treatment for or diagnosis of hearing problems during the 
veteran's period of active duty.  On his January 1946 
discharge examination, the veteran was found to have no ear, 
nose, or throat abnormalities.  His hearing was 15/15 
bilaterally on whispered voice testing.

In several statements on file, the veteran contended that 
this hearing loss was due to the acoustic trauma he 
experienced during his period of active duty.  He reported 
that he did not realize he had hearing problems until after 
service, when people would accuse him of not listening.  Even 
then, however, he did not think it was a serious problem.

Private medical records are on file which cover a period from 
October 1976 to December 1988.  Records from October 1976 
note that the veteran had abundant debris of the left ear 
which the medical care providers were trying to remove after 
using a Colymycin Otic.  It was noted that the veteran might 
have acoustic or a otosclerosis.  In November 1976, it was 
noted that the veteran's ear was cleaned out with some 
moderate amount of cholesteatoma.  Subsequent records show 
treatment for discharging of the left ear in June 1982, July 
1982, October 1982, and August 1988.  He underwent an 
audiological evaluation in December 1988, at which time it 
was noted that the veteran was aware of hearing loss 
bilaterally, with the left more severe.  Further, it was 
noted that the veteran had had military and industrial noise 
exposure, as well as infections of the left ear during the 
summer months that was treated with medication.  It was also 
noted that the veteran had a history of hearing loss.  The 
audiological evaluation itself appears to indicate pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
60
75
LEFT
75
75
65
XX
80

It was stated that these results indicated mild to severe 
sensorineural hearing loss of the right ear, and severe mixed 
hearing loss of the left ear.  (Emphasis added).

The veteran underwent a VA audiological evaluation in August 
1997 which revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
60
60
75
65
LEFT
90
80
85
95
88

Speech discrimination scores were 88 percent for the right 
ear, and 76 percent for the left ear.  Overall diagnoses were 
moderate-severe sensorineural hearing loss above 500 Hertz; 
and severe mixed hearing loss of the left ear.  (Emphasis 
added).

In the February 1998 rating decision, the RO, among other 
things, denied service connection for bilateral hearing loss 
as not well grounded.  The RO found that the service medical 
records showed no evidence of complaints or diagnosis of 
hearing loss during the veteran's active service.  Also, the 
RO noted that the private medical records showed a diagnosis 
of hearing loss beginning in 1976, but that the records 
indicated these problems were due to otosclerosis and 
cholesteatoma.

The veteran appealed the denial of service connection for 
bilateral hearing loss to the Board.

At his December 1998 personal hearing before the RO, the 
veteran testified that he experienced acoustic trauma during 
his period of active duty, and described the circumstances 
thereof.  For example, he testified that he fired weapons on 
a rifle range during basic training.  He testified that he 
had ringing in his ears during service, which he first 
noticed on the rifle range.  The veteran also recounted 
acoustic trauma he experienced from artillery fire and mortar 
shells while serving in the European Theater of Operations 
during World War II.  Further, he testified about his post-
service employment, which included work at a tool and die 
maker.  He testified that this was a low noise environment, 
and that he wore ear plugs while working.  The veteran's 
spouse recounted how the veteran had trouble understanding 
what people were saying to him after his discharge from 
service.  Additionally, the veteran recounted that he saw his 
family doctor for ear drainage shortly after his discharge 
from service, and that he continued to see private doctors 
for drainage and earaches during the 1950s and 1960s.  The 
veteran and his spouse testified that the veteran was first 
diagnosed with hearing loss in the 1960s.  However, all 
efforts to obtain these private medical records from the 
1940s through the 1960s had been unsuccessful.  The veteran 
also testified that he had an ear infection as a child, which 
was treated with medication.  He testified that he had no ear 
infections during service, and that this problem did not 
recur until after his discharge from service.  Moreover, he 
testified that he had an opinion from a Dr. Hinni which 
related the veteran's hearing loss to his in-service acoustic 
trauma.  The veteran testified that Dr. Hinni was aware of 
his (the veteran's) history of ear infections.  Furthermore, 
the veteran's spouse testified that Dr. Hinni stated that the 
veteran's kind of hearing loss was more noise induced.

On file is a private medical statement from a Dr. Hinni, 
dated in December 1998.  Dr. Hinni stated that the veteran 
was a patient with hearing loss that he (Dr. Hinni) had come 
to know quite well.  Moreover, Dr. Hinni stated that the 
veteran's hearing loss was noise-induced, and directly due to 
his years of military service during World War II.

Also on file is a lay statement from the veteran's sister, 
also dated in December 1998.  She stated, among other things, 
that after his discharge from service his family had to 
repeat themselves to him.

In a May 1999 Supplemental Statement of the Case/Hearing 
Officer's Decision, service connection was granted for 
hearing loss of the right ear.  The Hearing Officer referred 
to Dr. Hinni's statement in making this decision.  However, 
service connection continued to be denied for hearing loss of 
the left ear as not well grounded.  With respect to Dr. 
Hinni's opinion, the Hearing Officer stated that the private 
medical records from October 1976 to December 1988 were more 
persuasive.  The Hearing Officer noted that these private 
medical records showed that the veteran had significant post-
service otosclerosis with cholesteatoma of the left ear.  

At his February 2000 personal hearing before the undersigned 
Board Member, the veteran testified that he experienced 
acoustic trauma during his period of active duty, and 
described the circumstances thereof.  He testified that he 
experienced ringing in his ears during service, and that he 
did not use ear plugs at that time.  The veteran testified 
that he did not realize he had hearing problems until after 
his discharge from service, when his wife and kids told him 
that he was not listening.  Further, the veteran testified 
about his post-service employment, including the fact that he 
wore ear plugs while working.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Further, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  


Analysis.  As a preliminary matter, the Board notes that 
there is no medical evidence on file which tends to show that 
the veteran had hearing loss of the left ear during service 
or to a compensable degree within the first post-service 
year.  Therefore, he is not entitled to a grant of service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  Nevertheless, the Board notes that he might still be 
entitled to a grant of service connection if all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for hearing loss of the 
left ear is well grounded.

The veteran's account of acoustic trauma during service is 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
medical records, including the August 1997 VA audiological 
examination, show that the veteran has a current hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  Finally, Dr. 
Hinni's December 1998 statement provides the requisite 
medical nexus to well ground the claim.  Thus, the claim is 
well grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
hearing loss of the left ear does not end with the finding 
that the case is well-grounded.  In determining that the 
veteran's claim is well grounded, the credibility of evidence 
has been presumed and the probative value of the evidence has 
not been weighed.  However, once the claim is found to be 
well grounded, the presumption that it is credible and 
entitled to full weight no longer applies.  In the 
adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Initially, the Board notes that the RO found the veteran's 
account of in-service acoustic trauma to be credible at the 
merits adjudication stage when it granted service connection 
for the right ear hearing loss.  Thus, the Board concludes 
that this should also apply to the adjudication of the 
veteran's claim for left ear hearing loss.  Moreover, it is 
noted that no evidence is on file which refutes the veteran's 
account of in-service acoustic trauma.

The RO found that the private medical records from October 
1976 to December 1988 were entitled to more weight than Dr. 
Hinni's opinion in the instant case, and that these records 
showed that the hearing loss of the left ear was due to 
infection (conductive) and not acoustic trauma 
(sensorineural).  However, the Board notes that both the 
private medical records in December 1988, and the August 1997 
VA audiological examination, diagnosed the veteran as having 
mixed hearing loss of the left ear.  This indicates that the 
veteran has both conductive and sensorineural hearing loss of 
the left ear; it tends to show that his hearing loss is at 
least partly due to acoustic trauma.  The Board notes that 
the December 1988 private medical records indicated that the 
veteran experienced acoustic trauma both during service and 
at his post-service employment.  Nevertheless, Dr. Hinni's 
opinion only referred to the veteran's in-service acoustic 
trauma.  Further, the veteran testified at his December 1998 
personal hearing that Dr. Hinni was aware of his (the 
veteran's) history of ear infections.  Moreover, the Board 
notes that no competent medical evidence is on file which 
refutes Dr. Hinni's opinion.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that he is entitled to a grant of service connection 
for his hearing loss of the left ear.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


